Citation Nr: 0527718	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from April 
to July 1986, and served on active duty from September 1988 
to February 1989.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision that denied service 
connection for PTSD and for a low back disability.  The 
veteran timely appealed.

In September 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

In August 2003, the Board remanded these matters to the RO 
for additional development.  The May 2005 supplemental SOC 
(SSOC) reflects the continued denial of the claims for 
service connection for PTSD and for a low back disability.

In the May 1997, decision the RO denied the claim for service 
connection for chronic lumbosacral strain with facet 
syndrome.  Since that decision there has been a new 
diagnosis.  A claim involving a new diagnosis is a new claim.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Morover, 
the May 1997 denial was based on a finding that there was a 
pre-existing disability not aggravated in service.  Changes 
to the law regarding the presumption of soundness, create a 
new basis of entitlement, so that the Board may adjudicate 
the veteran's current claim for service connection for a low 
back disability as an original, rather than as a reopened, 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As a final preliminary matter, the Board notes that the 
additional evidence submitted following the Board's August 
2003 remand appears to raise the issue of service connection 
for an acquired psychiatric disability other than PTSD.  As 
that issue has not been adjudicated by the RO, it is not 
properly before the Board; and is referred to the RO for 
appropriate action.  

The Board's decision on the claim for service connection for 
PTSD is set forth below.  The veteran's claim for service 
connection for a low back disability is addressed in the 
remand following the order; that matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  The record includes assessments of PTSD associated with a 
1987 incident of a missile-strike on the U.S.S. Stark and the 
death of the veteran's father at a time when the veteran was 
not in active service. 

3.  The competent evidence weighs against a finding that the 
veteran's current PTSD is medically related to an in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met in 
the instant case.  

Through the January 2002 SOC, the May 2005 SSOC, and the 
January 2003, February 2004, and April 2005 letters, the RO 
notified the veteran of the legal criteria governing the 
claim (to include the three criteria for establishing service 
connection), the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim for service connection for PTSD.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The RO's January 2003, February 2004, and April 2005 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letters requested that the 
veteran provide the names and addresses of medical providers, 
the time frame covered by the records, and the condition for 
which he was treated, and notified him that VA would request 
such records on his behalf if he signed a release authorizing 
it to request them.  The April 2005 letter also told him to 
send information or evidence in his possession.  

The Pelegrini court also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided prior to the 
initial adverse decision.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  The Board finds that, in this 
case, the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

Following enactment of the VCAA, the RO issued to the veteran 
the January 2003 letter, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for service 
connection, and soliciting information and evidence from the 
veteran.  The letter was provided to the veteran several 
months before the Board's August 2003 remand, and the RO has 
since afforded the veteran well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO or AMC has obtained 
copies of the veteran's service medical records for his 
period of active duty and obtained copies, as well, of 
private medical treatment records.  The veteran also has been 
given opportunities to submit and/or identify evidence to 
support his claim.  In correspondence received in June 2005, 
the veteran's representative indicated that he had no further 
argument.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

II.  Analysis

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain no diagnosis of any 
psychiatric disorder, to include PTSD.  On a "Report of 
Medical History" completed by the veteran at the time of his 
enlistment examination in December 1988, he reported 
depression and excessive worry.  The examiner noted that the 
veteran was depressed and nervous when his father was ill in 
1988.

The report of a January 1997 VA mental disorders examination 
reflects a diagnosis of schizoaffective disorder, bipolar 
type.

An Internet article published in May 2000 describes a 
missile-strike on the U.S.S. Stark in 1987, in which 37 
American sailors died and 21 others were wounded.
 
In November 2000, the veteran filed a claim for service 
connection for PTSD.  

A December 2000 medical statement by William J. Howell, M.D., 
indicates that the veteran had a significant clinical 
symptomatology of PTSD in addition to bipolar illness and 
panic disorder.

Non-VA medical records report that the veteran was 
hospitalized in March 2001 and include an Axis I diagnosis of 
PTSD.  His documented history includes the description of 
flashbacks, in which friends were killed in an accident 
aboard ship; the veteran's sister ship was apparently bombed, 
and the veteran's nightmares increased in severity.

Non-VA clinical notes show that the veteran was upset and 
tearful, following a recurrent dream of the 1987 accident 
involving the U.S.S. Stark.

The only stressor described by the veteran during the 
September 2002 hearing was the 1987 incident in which a 
sister ship, the U.S.S. Stark, had taken a hit in the 
Mediterranean Sea.  The veteran testified that it was then 
that he began to hear voices, and that he tried to explain 
during service that he heard voices, but received no 
treatment.

The veteran underwent a VA examination in October 2004.  The 
veteran again reported flashbacks, primarily involving the 
U.S.S. Stark and memorial services on television.  The Axis I 
diagnoses include chronic, mild PTSD.  The VA examiner 
commented that the veteran's account of being traumatized by 
the strike on the U.S.S. Stark appeared to meet the criteria 
for a diagnosis of PTSD, in accordance with DSM-IV.

In a March 2005 addendum, the same VA examiner noted that the 
veteran reported that he personally knew several of the 
American sailors who were killed during the incident when the 
U.S.S. Stark was struck by a missile in May 1987, and that 
another stressor was the death of the veteran's father, which 
had apparently occurred at a time when the veteran was in on 
active duty.

In May 2005, the veteran provided the name of a close friend 
from Atlanta, Georgia, whom he had met during boot camp.  
That individual's name was not included among the known 
casualties of the 1987 missile-strike on the U.S.S. Stark.

The Board notes that the veteran continues to suffer from 
other psychiatric disabilities, in addition to symptoms 
consistent with PTSD.  Even assuming that the veteran has a 
diagnosis of PTSD rendered in accordance with DSM-IV, the 
Board finds that, in this case, the claim fails because 
another essential criterion for establishing service 
connection for PTSD-evidence linking current PTSD to an in-
service stressor-has not been met.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); Cohen, 10 Vet. App. at 
146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98. 

During the October 2004 VA examination, the veteran indicated 
that he served in no combat zones, but had been in the combat 
area in the Gulf Region.  Apparently, the veteran flew to the 
Persian Gulf while the ship was on its way, and then returned 
to the United States aboard ship.  

Here, the Board finds that the evidence does not establish 
that the veteran engaged in combat with the enemy during 
service.  The veteran's DD Form 214 does not denote that the 
veteran received any medals indicative of combat service.  
Nor does the veteran at any point refer to having personally 
participated in events constituting an actual fight or 
encounter with a hostile unit or instrumentality.  The Board 
also points out that evidence of service in a combat zone, 
without more, does not establish that the veteran 
participated in combat.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1990).  Absent evidence that the veteran engaged in 
combat with the enemy, the veteran's lay statements, alone, 
are not sufficient to establish the occurrence of any in-
service stressor; rather, corroborating evidence is needed to 
support the claim for service connection.  See 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98. 

There is, arguably, supporting evidence of some claimed 
stressors-namely, the U.S.S. Stark in 1987 and the death of 
the veteran's father in 1988.  In fact, in a March 2005 
addendum, the October 2004 VA examiner indicated that each of 
these stressors met the DSM-IV criteria for development of 
PTSD, where one's "response to the event must involve 
intense fear, helplessness or horror" and involve "a family 
member or a close friend."  See DMS-IV.  That 
notwithstanding, the objective evidence reveals that neither 
of these independently verifiable stressors occurred during 
the veteran's active service.  Nor has the veteran identified 
any other in-service stressful experiences.  

What is missing in this case is objective medical evidence 
linking the veteran's current PTSD to an in-service stressor.  
As the October 2004 VA examiner attributed the veteran's 
current PTSD to stressors other than those occurring in 
service, that opinion essentially militates against the 
veteran's claim for service connection.  The Board also 
points out that neither the veteran nor his representative 
has presented or alluded to the existence of any contrary 
medical opinion that would, in fact, establish a nexus 
between the veteran's current PTSD and service, despite being 
asked or invited to present or identify such evidence via the 
RO's January 2003, February 2004, and April 2005 letters.

The Board does not doubt the sincerity of the veteran's 
belief that his current PTSD is related to his military 
service.  While the veteran is certainly competent to assert 
complaints of PTSD symptomatology, as a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to provide a probative (i.e., persuasive) 
opinion on such a medical matter   See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

At this juncture, then, absent evidence linking the veteran's 
current PTSD to an in-service stressor, the criteria for 
service connection for PTSD are not met.  Under these 
circumstances, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.


REMAND

The veteran contends that service connection for a low back 
disability is warranted on the basis that he first injured 
his back during ACDUTRA in boot camp in 1986; and that, ever 
since, he has had low back pain.  The veteran also indicated 
that, at the time of the injury, he was treated with 
medications and physical therapy.  

The Board notes that the claims file does not include any 
medical records prior to the veteran's entry into active 
service in September 1988.  Service medical records reflect 
treatment for low back pain in December 1988, and a January 
1989 diagnosis of mechanical low back pain with notation of 
existing "prior to this enlistment."

Upon further review of the record, it appears that the RO's 
initial February 1997 request for the veteran's service 
medical records for his period of ACDUTRA from April to July 
1986 included an incorrect date.  Moreover, in response to 
the AMC's recent request to the Naval Hospital in Great 
Lakes, Illinois, for hospital and outpatient records, the 
Naval Hospital indicated that a further search for the 
veteran's records would be conducted upon submission of 
further identifying information.
  
Under these circumstances, the Board finds that the RO should 
make another attempt to obtain the veteran's service medical 
records for his period of ACDUTRA from April to July 1986.  
These records are essential to the veteran's claim for 
service connection.  See 38 U.S.C.A. § 5103.  Hence, the RO 
should undertake appropriate action to (1) obtain the 
veteran's service medical records for his period of ACDUTRA 
from April to July 1986; and (2) obtain the hospital clinical 
records for treatment of back pain in 1986 at the Naval 
Hospital in Great Lakes, Illinois.  The RO should attempt to 
obtain each of these records from the National Personnel 
Records Center (NPRC), and the hospital clinical records, as 
well, directly from the hospital.  The RO should send a copy 
of the veteran's separation document, reflecting ACDUTRA from 
April to July 1986, with each request. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should request that the veteran submit all pertinent evidence 
in his possession.  After providing the appropriate notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2005).

Accordingly, this matter is hereby REMANDED, for the 
following actions:

1.  The AMC or RO should undertake to 
obtain service medical records for the 
veteran's period of ACDUTRA from April to 
July 1986, and obtain hospital clinical 
records of treatment for back pain in 
1986 at the Naval Hospital in Great 
Lakes, Illinois.  The AMC or RO should 
request each of these records from the 
NPRC, and request the hospital clinical 
records directly from the hospital.  The 
AMC or RO should send a copy of the 
veteran's separation document, reflecting 
ACDUTRA from April to July 1986, with 
each request.  All records and/or 
responses received should be associated 
with the claims file.    

2.  The AMC or RO should ask the veteran 
for any information needed to obtain the 
records requested in the preceding 
paragraph.

3.  If any records are obtained, they 
should be referred with the claims folder 
to the examiner who provided the October 
2004, and April 2005 examination and 
addendum.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current back disability 
had its onset in service, including the 
period of ACDUTRA in 1986.  The examiner 
should provide a rationale for the 
opinion.  If the examiner is not 
available another medical professional 
should provide the needed opinions.  

4.  After ensuring that all requested 
actions have been accomplished to the 
extent possible, the AMC or RO should 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remain denied, 
the AMC or RO should issue an SSOC, 
before the appeal is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112 (West 2002)).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


